DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 19-20 are objected to because of the following informalities:  
Claim 19 recites “a control wire” in line 2. It is believed this is intended to refer to the same control wire of claim 17 and thus applicant should amend claim 19 to say “the control wire” (this would not obviate the rejection under 35 USC 112(d) noted below).
Claim 20 is objected to as it depends from claim 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 17, reference to different dimensions has become confusing. Line 2 was amended to say “the inner cross-sectional dimension”, which lacks a proper antecedent basis. Furthermore it is not clear if this is referring to the same thing as “the first inner cross-sectional dimension” of line 7 or the “the first inner cross-sectional dimension” of lines 8-9.
Claims 18-20 are rejected as they depend from claim 17.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim amendments to claim 17 have essentially brought the subject matter of claim 19 therein. Therefore, claim 19 does not further limit the subject matter of claim 17 to any meaningful degree.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 7-10, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horzewski et al. (US 2003/0065353 A1, hereinafter ‘Horzewski’) in view of Bierman et al. (US 2014/0276432 A1, hereinafter ‘Bierman’).
As to claim 1, Horzewski discloses a method of treating a catheter, comprising: moving an expander (dilator 150) longitudinally within a lumen of the catheter (sheath 90) (see Figs. 6A, 6B, see para 0063, 0064), wherein the expander comprises a control wire (middle portion of 150 between 
Horzewski is not explicit to the moving occurring while the catheter is outside a patient. Bierman teaches a step of moving an expander (dilator 24) longitudinally within a lumen of a catheter (26) while the catheter is outside a patient (see para 0080 which teaches “Prior to use, the physician or healthcare provider can insert the needle body 32 and dilator body 36 into the sheath 36A, and advance the needle and dilator distally or the sheath proximally relative to one another until the sheath hub 42 locks to the dilator hub 38”). It would have been obvious to one having ordinary skill in the art, in view of the teachings of Bierman, to modify Horzewski such that the step of moving includes moving the expander of Horzewski longitudinally with the lumen of the catheter while the catheter is outside the patient. One would have been motivated to do so as a way to prepare the catheter/expander assembly (or sheath/dilator assembly as referred to by Horzewski) of Horzewski before use, and allow for placement of the expander within the catheter.
Horzewski/Bierman does not expressly recite wherein an outer cross-sectional dimension of the enlarging member is between 1% and 3% larger than a first inner cross-sectional dimension of the lumen in an unrestrained condition. Horzewski does however teach that “The maximal profile of the bulbous region 127 of dilator 150 corresponds to the intended channel profile of the device.  Introduction of the sheath assembly is accomplished in the conventional manner.  Withdrawal of the dilator, however, through the confines of the sheath, increases the profile of the delivery channel to the desired profile as bulbous region 127 is withdrawn through the shaft” (para 0064; also see para 0060 explaining how inner cross-sectional dimension expands based on size of bulbous region). It would have been obvious to one having ordinary skill in the art to modify an outer cross-sectional dimension of the enlarging member (e.g. an outer diameter) to have any of various values, including values such as between 1% and 3% larger than a first inner cross-sectional dimension of the lumen in an unrestrained condition, based off an intended channel profile of the delivery channel (see para 0064). Furthermore, the instant specification has not disclosed the value of the enlarging member being between 1% and 3% larger than a first inner cross-sectional dimension of the lumen in an unrestrained condition as solving any particular problem or producing any unexpected results. As such, parameters such diameter are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it 
The examiner recommends amending claim 1 to include language to make it more apparent as to how movement of the enlarging member through the lumen is what is actually treating the catheter, and how this treatment results in improved characteristics of the character, for example by incorporating language from instant paragraphs [0040] and [0057] as way to overcome the instant rejection.

As to claim 2, Horzewski in view of Bierman teaches the method of claim 1 as described above. Horzewski further teaches the step of inserting the catheter into a body vessel of the patient (para 0063).
As to claim 5, Horzewski in view of Bierman teaches the method of claim 1 as described above. Horzewski further teaches wherein the moving comprises passing the enlarging member from a first location distal to a distal end of the catheter to a second location proximal to a proximal end of the catheter (see para 0063-0064).
As to claim 7, Horzewski in view of Bierman teaches the method of claim 1 as described above. Horzewski further teaches wherein the enlarging member (127) has a circular cross-sectional shape (see Fig. 6B, para 0063; a “bulbous” region 127 having an outer circular cross-sectional shape).
As to claim 8, Horzewski in view of Bierman teaches the method of claim 1 as described above. Horzewski is not explicit to wherein the outer cross-sectional dimension of the enlarging member is between 0.0002" and 0.0006" larger than the first inner cross-sectional dimension of the lumen, however Horzewski does however teach that “The maximal profile of the bulbous region 127 of dilator 150 corresponds to the intended channel profile of the device.  Introduction of the sheath assembly is accomplished in the conventional manner.  Withdrawal of the dilator, however, through the confines of the sheath, increases the profile of the delivery channel to the desired profile as bulbous region 127 is withdrawn through the shaft” (para 0064; also see para 

As to claim 9, Horzewski disclose a method of treating a catheter (sheath 90), comprising: moving a rigid enlarging member (bulbous region 127; see Fig. 6B, para 0063) of an expander (150) longitudinally within a lumen (104) of the catheter (para 0064). 
Horzewski is not explicit to the moving occurring while the catheter is outside a patient. Bierman teaches a step of moving an expander (dilator 24) longitudinally within a lumen of a catheter (26) while the catheter is outside a patient (see para 0080 which teaches “Prior to use, the physician or healthcare provider can insert the needle body 32 and dilator body 36 into the sheath 36A, and advance the needle and dilator distally or the sheath proximally relative to one another until the sheath hub 42 locks to the dilator hub 38”). It would have been obvious to one having ordinary skill in the art, in view of the teachings of Bierman, to modify Horzewski such that the step of moving includes moving the expander of Horzewski longitudinally with the lumen of the catheter while the catheter is outside the patient. One would have been motivated to do so as 
Horzewski/Bierman are not explicit to wherein an outer cross-sectional dimension of the enlarging member is between 0.0002" and 0.0006" larger than a first inner cross-sectional dimension of the lumen in an unrestrained condition, however Horzewski does however teach that “The maximal profile of the bulbous region 127 of dilator 150 corresponds to the intended channel profile of the device.  Introduction of the sheath assembly is accomplished in the conventional manner.  Withdrawal of the dilator, however, through the confines of the sheath, increases the profile of the delivery channel to the desired profile as bulbous region 127 is withdrawn through the shaft” (para 0064; also see para 0060 explaining how inner cross-sectional dimension expands based on size of bulbous region). It would have been obvious to one having ordinary skill in the art to modify an outer cross-sectional dimension of the enlarging member (e.g. an outer diameter) to have any of various values, including values such as between 0.0002" and 0.0006" larger than a first inner cross-sectional dimension of the lumen in an unrestrained condition, based off an intended channel profile of the delivery channel (see para 0064). Furthermore, the instant specification has not disclosed the value of the enlarging member being between 0.0002" and 0.0006" larger than a first inner cross-sectional dimension of the lumen in an unrestrained condition as solving any particular problem or producing any unexpected results. As such, parameters such diameter are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed that the limitation of the outer cross-sectional dimension compared to an inner cross-sectional dimension of the lumen would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
The examiner recommends amending claim 9 to include language to make it more apparent as to how movement of the enlarging member through the lumen is what is actually treating the catheter, and how this treatment results in improved characteristics of the character, for example by incorporating language from instant paragraphs [0040] and [0057] as way to overcome the instant rejection.

As to claim 10, Horzewski/Bierman teach the method of claim 9 as described above. Horzewski further teaches inserting the catheter into a body vessel of the patient (para 0063).
As to claim 13, Horzewski/Bierman teach the method of claim 9 as described above. Horzewski further teaches wherein the moving comprises passing the enlarging member (127) from a first location distal to a distal end of the catheter to a second location proximal to a proximal end of the catheter (see para 0063-0064).
As to claim 14, Horzewski/Bierman teach the method of claim 9 as described above. Horzewski further teaches wherein the enlarging member (127) is coupled to a distal portion of a control wire (middle portion of 150 between bulbous region 127 and groove 128).
As to claim 15, Horzewski/Bierman teach the method of claim 9 as described above. Horzewski further teaches wherein the enlarging member has a circular cross-sectional shape (see Fig. 6B, para 0063; a “bulbous” region 127 having an outer circular cross-sectional shape).
As to claim 16, Horzewski/Bierman teach the method of claim 9 as described above. Horzewski/Bierman are not explicit to wherein the outer cross-sectional dimension of the enlarging member is between 1% and 3% larger than the first inner cross-sectional dimension of the lumen. However Horzewski does teach that “The maximal profile of the bulbous region 127 of dilator 150 corresponds to the intended channel profile of the device.  Introduction of the sheath assembly is accomplished in the conventional manner.  Withdrawal of the dilator, however, through the confines of the sheath, increases the profile of the delivery channel to the desired profile as bulbous region 127 is withdrawn through the shaft” (para 0064; also see para 0060 explaining how inner cross-sectional dimension expands based on size of bulbous region). It would have been obvious to one having ordinary skill in the art to modify an outer cross-sectional dimension of the enlarging member (e.g. an outer diameter) to have any of various values, including values such as between 1% and 3% larger than a first inner cross-sectional dimension of the lumen, based off an intended channel profile of the delivery channel (see para 0064 of .

Claims 3-4 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horzewski in view of Bierman as applied to claim 2 above, and further in view of Hadzic et al. (US 5,910,135, hereinafter 'Hadzic').
As to claims 3-4, Horzewski in view of Bierman teaches the method of claim 2 as described above, but is silent to wherein the inserting occurs within 1 day after the moving and wherein the inserting occurs within 1 hour after the moving.
Hadzic teaches an intravenous infusion system that comes in a packaged kit and teaches “When the kit is needed, the sterile package is opened by the user and system is operated” (see para beginning line 31 col. 9).
It would have been obvious to one having ordinary skill in the art before the effective filing to modify Horzewski/Bierman such that the inserting occurs within 1 day after the moving and wherein the inserting occurs within 1 hour after the moving. One would have been motivated to do so in order to keep that parts of Horzewski/Bierman sterile until required for a procedure (i.e. it would have been obvious to one having ordinary skill in the art to keep the parts of Horzewski/Bierman packaged within a kit until a short time before a procedure is performed, and then perform the steps of moving and inserting within that short time).


Hadzic teaches an intravenous infusion system that comes in a packaged kit and teaches “When the kit is needed, the sterile package is opened by the user and system is operated” (see para beginning line 31 col. 9).
It would have been obvious to one having ordinary skill in the art before the effective filing to modify Horzewski/Bierman such that the inserting occurs within 1 day after the moving and wherein the inserting occurs within 1 hour after the moving. One would have been motivated to do so in order to keep that parts of Horzewski/Bierman sterile until required for a procedure (i.e. it would have been obvious to one having ordinary skill in the art to keep the parts of Horzewski/Bierman packaged within a kit until a short time before a procedure is performed, and then perform the steps of moving and inserting within that short time).

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horzewski.
As to claim 17, Horzewski discloses a system (see Figs 6A, 6B) for treating a catheter, comprising: a catheter (90) having a lumen (104) with the inner cross-sectional dimension (internal diameter of the lumen 104); and an expander (dilator 150) comprising a control wire (middle portion of dilator 150 between bulbous region 127 and groove 128) and a rigid enlarging member (127; see para 0063) at a distal portion of the wire (Fig. 6B), the enlarging member having an outer cross-sectional dimension (outer diameter at middle of 127).
Horzewski does not expressly recite wherein the outer cross-sectional dimension of the enlarging member is (i) between 0.0002" and 0.0006" larger than the first inner cross-sectional dimension of the lumen in an unrestrained condition and/or (ii) between 1% and 3% larger than the first inner cross-sectional dimension of the lumen.
Horzewski does however teach that “The maximal profile of the bulbous region 127 of dilator 150 corresponds to the intended channel profile of the device.  Introduction of the sheath assembly is accomplished in the conventional manner.  Withdrawal of the dilator, however, through the confines of the sheath, increases the profile of the delivery channel to the desired profile as bulbous region 127 is withdrawn through the shaft” (para 0064; also see para 0060 explaining how inner cross-sectional dimension expands based on size of bulbous region). It would have been obvious to one having ordinary skill in the art to modify the outer cross-sectional dimension of the enlarging member to have any of various values, including values such as (i) between 0.0002" and 0.0006" larger than the first inner cross-sectional dimension of the lumen in an unrestrained condition and/or (ii) between 1% and 3% larger than the first inner cross-sectional dimension of the lumen, based off an intended channel profile of the delivery channel (see para 0064). Furthermore, the instant specification has not disclosed the value of the enlarging member being (i) between 0.0002" and 0.0006" larger than the first inner cross-sectional dimension of the lumen in an unrestrained condition and/or (ii) between 1% and 3% larger than the first inner cross-sectional dimension of the lumen as solving any particular problem or producing any unexpected results. As such, parameters such as diameter are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed that the limitation of the outer cross-sectional dimension compared to an inner cross-sectional dimension of the lumen would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.

As to claim 18, Horzewski discloses the system of claim 17 as described above, wherein the enlarging member is positioned distal to a distal end of the catheter (see final sentence of para 0063).
As to claim 19, Horzewski discloses the system of claim 17, wherein the expander (150) comprises the enlarging member (127) coupled to a distal region of a control wire (middle portion of dilator 150 between bulbous region 127 and groove 128) (see Fig. 6B).
As to claim 20, Horzewski discloses the system of claim 19, wherein the control wire extends from the enlarging member to a location proximal to a proximal end of the catheter (see Figs. 6A-6B and para 0063 indicating how groove 128, which is at proximal end of control wire, interfaces with taper 111 which is located proximal to a proximal end of the catheter).


Double Patenting
Applicant’s amendments appear to have obviated the previous double patenting rejection and the rejection is thus withdrawn.

Response to Arguments
Applicant’s arguments with respect to each of the claims have been considered but are moot because the arguments do not apply to the rejections being used in the current office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783